Citation Nr: 0508199	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hernia.

2.  Entitlement to service connection for hydrocele of the 
left testicle.

3.  Entitlement to service connection for residuals of a 
broken nose. 
 

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  

The Board notes that the veteran originally disagreed with 
the RO's June 2002 rating decision on all issues decided 
upon, to include those named above, as well as entitlement to 
service connection for a varicose vein and for deformed feet.  
During the course of the appeal, however, the veteran 
notified the RO in writing that he was in agreement with the 
RO's decision regarding the issues of a varicose vein and 
deformed feet.  Therefore, the Board finds that the appeal of 
these two issues has been withdrawn.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran 
currently suffers from bilateral hernia, or residuals 
thereof.

2.  The evidence does not demonstrate that the veteran 
currently suffers from hydrocele of the left testicle, or 
residuals thereof.

3.  Residuals of a broken nose have not been medically linked 
to the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A bilateral hernia was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A hydrocele of the left testicle was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Residuals of a broken nose were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 
5103(a) (2002); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from claims 
for service connection.  In this context, the Board notes 
that a substantially complete application was received in 
January 2002.  In April 2002, prior to its adjudication of 
these claims, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that he was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the April 2002 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes that the 
veteran's complete service medical records are unavailable.  
Under such circumstances, the VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the 
information of record indicates that efforts to obtain these 
service medical records were not fully successful.  In May 
2002, the National Personnel Records Center (NPRC) notified 
the RO that the veteran's service medical records were not 
available and that they may have been destroyed by the 1973 
fire at the facility.  Information from hospital admission 
cards created by the Office of the Surgeon General were 
searched, and one record was obtained.  

With consideration of the facts set forth above, and in light 
of the apparent unavailability of portions of the service 
medical records, the Board is satisfied that its duty has 
been met and that reasonable efforts to reconstruct the 
veteran's service records have been made.  As will be fully 
addressed below, the Board concludes that additional 
developmental action by the RO is not warranted in this 
instance, as such activity would not be fruitful in obtaining 
additional pertinent medical information or documenting 
information that cannot generally be obtained from existing 
medical evidence of record. 

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Issues of Bilateral Hernia and a Hydrocele

The veteran contends that he sustained a bilateral hernia and 
a hydrocele of the left testicle in the course of his duties 
on the orthopedic ward of a field hospital, which included in 
part lifting wounded soldiers.  The hernia was to be operated 
on after the wounded were sent home when the Germans 
surrendered.  However, the veteran has stated, the surgeons 
received orders to other locations and no treatment was 
performed before the veteran separated in January 1946.  The 
veteran has also indicated that he received no treatment for 
the hydrocele of the left testicle during service.

The veteran's Record and Report of Separation confirms that 
he served at the 22nd General Hospital in England from April 
1944 to January 1946 as a surgical technician.  The only 
medical documentation for the veteran during his period of 
service is an abstract from the Office of the Surgeon General 
which indicated that in January 1944, the veteran was treated 
for impetigo contagiosa, or a skin rash.   No other service 
medical records were available.

The veteran has submitted private hospital records which 
demonstrate that he underwent surgeries for an inguinal 
hernia in March 1954 and March 1960.  Personnel from the 
hospital indicated that they were able to locate only the 
record of the date of the surgeries and the reason for them, 
and not the associated clinical treatment records.

Also of record are VA outpatient treatment records dated from 
April 2001 to March 2002.  Apart from a reported history of 
inguinal hernia surgery fifty years prior, there is no 
diagnosis or treatment of bilateral hernia.  Nor is there 
diagnosis or treatment of a hydrocele of the left testicle.

Under VA regulations, without a current disability, service 
connection may not be established.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
claims for service connection for bilateral hernia and a 
hydrocele of the left testicle must be denied.

Issue of Residuals of a Broken Nose

The veteran further asserts that while on duty on the 
orthopedic ward, he approached a wounded soldier to wake him 
up to administer a shot of penicillin.  The soldier woke up 
and swung at the veteran, breaking his nose.  The veteran has 
stated that he received no treatment in service or after 
separation for the broken nose.

As stated above, service medical records are not available 
for this veteran.  The one available record is for treatment 
of an unrelated disorder.
Post service clinical records reveal that the veteran has a 
deviated septum and that he is currently experiencing sinus 
problems and takes medication for allergic rhinitis.  
However, establishing service connection requires medical 
evidence that a current disability is related to, or has a 
nexus with, an in-service event.  While the Board does not 
doubt the sincerity of the veteran's statements with respect 
to his service, there is no objective evidence of the veteran 
experiencing a broken nose while on active duty.  
Furthermore, the record does not contain the requisite 
medical evidence of a nexus between his current sinus 
problems and a prior service-related broken nose.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Entitlement to service connection for residuals of a broken 
nose is not warranted.


ORDER

Entitlement to service connection for bilateral hernia is 
denied.

Entitlement to service connection for hydrocele of the left 
testicle is denied. 

Entitlement to service connection for residuals of a broken 
nose is denied.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


